Case 19-40067-elm11 Doc 13 Filed 01/06/19                        Entered 01/06/19 16:48:38              Page 1 of 3



Toby L. Gerber                                         Edward J. Nazar (pro hac vice application pending)
Texas Bar No. 07813700                                 Kansas Bar No. 09845
John N. Schwartz                                       W. Thomas Gilman (pro hac vice application pending)
Texas Bar No. 00797397                                 Kansas Bar No. 11867
NORTON ROSE FULBRIGHT US LLP                           HINKLE LAW FIRM LLC
2200 Ross Avenue, Suite 3600                           1617 North Waterfront Parkway, Suite 400
Dallas, Texas 75201-7932                               Wichita, KS 67206-6639
Telephone: (214) 855-8000                              Telephone: (316) 267-2000
Facsimile: (214) 855-8200                              Facsimile: (316) 264-1518
toby.gerber@nortonrosefulbright.com                    enazar@hincklaw.com
john.schwartz@nortonrosefulbright.com                  tgilman@hinklaw.com

COUNSEL FOR EQUITY BANK

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

In re:                                                   §   Chapter 11
                                                         §
SOVRANO, LLC,                                            §   Case No. 19-40067
MR. GATTI’S, LP,                                         §   Case No. 19-40069
GATTI’S GREAT PIZZA, INC.,                               §   Case No. 19-40070
GIGI’S CUPCAKES, LLC,                                    §   Case No. 19-40072
GIGI’S OPERATING, LLC                                    §   Case No. 19-40073
GIGI’S OPERATING II, LLC, 1                              §   Case No. 19-40074
                                                         §
                                       Debtors.          §   (Joint Administration Requested)

                                        NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the undersigned hereby appear as counsel for Equity Bank

(“Equity Bank”), and pursuant to Federal Rules of Bankruptcy Procedure 2002, 3017(a), 9007,

and 9010 and 11 U.S.C. § 1109(b), request that copies of any and all notices, pleadings, motions,

orders to show cause, applications, presentments, petitions, memoranda, affidavits, declarations,

orders, disclosure statements and plans of reorganization, or other documents, filed or entered in

this case, be transmitted to:




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Gatti’s Great Pizza, Inc. (6061); Gigi’s Cupcakes, LLC (8356); Gigi’s Operating, LLC
    (8356); Gigi’s Operating II, LLC (8396); Mr. Gatti’s, LP (0879); and Sovrano, LLC (1470).
Case 19-40067-elm11 Doc 13 Filed 01/06/19              Entered 01/06/19 16:48:38             Page 2 of 3



  Toby L. Gerber                                  Edward J. Nazar
  NORTON ROSE FULBRIGHT US LLP                    HINKLE LAW FIRM LLC
  2200 Ross Avenue, Suite 3600                    1617 North Waterfront Parkway, Suite 400
  Dallas, Texas 75201-7932                        Wichita, KS 67206-6639
  toby.gerber@nortonrosefulbright.com             enazar@hincklaw.com

  John N. Schwartz                                W. Thomas Gilman
  NORTON ROSE FULBRIGHT US LLP                    HINKLE LAW FIRM LLC
  2200 Ross Avenue, Suite 3600                    1617 North Waterfront Parkway, Suite 400
  Dallas, Texas 75201-7932                        Wichita, KS 67206-6639
  john.schwartz@nortonrosefulbright.com            tgilman@hinklaw.com


       PLEASE TAKE FURTHER NOTICE that, in accordance with Federal Rule of

Bankruptcy Procedure 3017(a), this request also constitutes a request in writing for copies of any

and all disclosure statements or plans filed in these cases.

       Neither this Request for Notice nor any subsequent appearances, pleadings, claims,

proofs of claim, documents, suits, motions nor any other writings or conduct, shall constitute a

waiver of either of such parties’:

              a.      right to have any and all final orders in any and all non-core matters
       entered only after de novo review by a United States District Court Judge;

               b.      right to trial by jury in any proceeding as to any and all matters so triable
       herein, whether or not the same be designated legal or private right, or in any case,
       controversy or proceeding related hereto, notwithstanding the designation vel non of
       such matters as “core proceedings” pursuant to 28 U.S.C. § 157 (b)(2)(H), and whether or
       not such jury trial right is pursuant to statute or the United States Constitution;

               c.    right to have the reference of this matter withdrawn by the United States
       District Court in any matter or proceeding subject to mandatory or discretionary
       withdrawal; and

               d.     other rights, claims, actions, defenses, setoffs, recoupments or other
       matters to which Equity Bank is rightly entitled under any agreements or at law or in
       equity or under the United States Constitution.

       All of the above rights are expressly reserved and preserved unto Equity Bank without

exception and with no purpose of confessing or conceding jurisdiction in any way by this filing

or by any other participation in these matters.
Case 19-40067-elm11 Doc 13 Filed 01/06/19     Entered 01/06/19 16:48:38   Page 3 of 3



Dated: January 6, 2019                      Respectfully submitted,

                                            NORTON ROSE FULBRIGHT US LLP

                                            By:
                                              /s/ John N. Schwartz            ,
                                              Toby L. Gerber (SBT 07813700)
                                              John N. Schwartz (SBT 00797397)
                                        2200 Ross Avenue, Suite 3600
                                        Dallas, Texas 75201-7932
                                        Telephone: (214) 855-8000
                                        Facsimile: (214) 855-8200

                                            - and -

                                        Edward J. Nazar (SBK 09845)
                                        W. Thomas Gilman (SBK 11867)
                                        HINKLE LAW FIRM LLC
                                        1617 North Waterfront Parkway, Suite 400
                                        Wichita, KS 67206-6639
                                        Telephone: (316) 267-2000
                                        Facsimile: (316) 264-1518

                                            COUNSEL FOR EQUITY BANK
